Citation Nr: 0838250	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-39 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska. 

The veteran testified at a May 2006 Travel board hearing 
conducted by the undersigned Veterans Law Judge.  A 
transcript of the proceedings has been associated with the 
claims file. In February 2007 and April 2008, the Board 
remanded the case for further development.

In a September 2008 informal hearing presentation, the 
veteran's service representative noted that the veteran's VA 
examinations showed bilateral hearing loss, and that the 
veteran should be afforded another VA examination to 
determine the etiology of his hearing loss. This matter is 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 

REMAND

The veteran filed a claim for service connection for tinnitus 
as a result of in-service acoustic trauma and/or trauma due 
to deep-sea diving in December 2003.  By way of history, the 
Board notes that the veteran was provided with a VA 
examination in September 2005 where the examiner opined that 
it was "unlikely" that the veteran's current tinnitus was 
secondary to S.C.U.B.A. diving while in the navy because she 
did not believe the claims folder showed that the veteran had 
attended any S.C.U.B.A. school. However, in December 2005 the 
Board received the veteran's DD 214, which shows that the 
veteran was "Reconman ScubaQual" and that he was a 
Drownproofing Instructor.  The Board therefore remanded the 
veteran's claim back to the RO in February 2007, so that the 
veteran could be afforded an examination to determine the 
nature and extent of the veteran's claimed tinnitus.  The 
examiner was instructed to review the claims file as well as 
the remand.

The veteran was afforded another VA examination in July 2007. 
The examiner indicated that she reviewed the veteran's claims 
file but noted that there was no new information contained in 
it "since the 2005 audiologic evaluation to support the 
claim for service connection of the reported tinnitus." This 
statement from the examiner indicated that she did not 
sufficiently review the veteran's claims file or the February 
2007 Board remand.  Therefore, the Board, in April 2008, 
remanded this claim to the RO because the July 2007 VA 
examination was inadequate, and did not conform to the 
February 2007 remand.  A remand confers, as a matter of law, 
the right to compliance with the remand orders. See Stegall 
v. West, 11 Vet. App. 268 (1998).  This second, April 2008, 
remand required that the veteran be scheduled for yet another 
VA examination to determine the etiology of his tinnitus.  
The examiner was to be provided with the veteran's claims 
file and the two remands for review.  The remand also 
requested that the examiner provide a nexus ("as least as 
likely as not") opinion. 

The problem with the veteran's case currently regards 
notification of the June 2008 supplemental statement of the 
case (SSOC). A review of the claims file shows that the 
veteran was being sent notification letters to two addresses, 
one on [redacted] and one on [redacted], starting in 
February 2007.  Prior to February 2007 the veteran was being 
sent notification, and receiving mail, at the [redacted]
address.  In February 2007 the Board mailed notice of its 
remand decision to the veteran at the East [redacted] address, 
and the Appeals Management Center (AMC) mailed notice that 
the AMC would be developing the veteran's appeal to the 
[redacted] Street address.  Neither mailing was returned to 
sender. 

The July 2007 VA examination noted that the veteran's address 
was on [redacted] Street.  The following December 2007 
supplemental statement of the case (SSOC) was also sent to 
this address on [redacted] Street.

In March 2008 the Board attempted to notify the veteran, at 
the [redacted] address, that his appeal had been 
received.  The mail was returned to sender, and indicated 
that the veteran did not live at that address.  A subsequent 
VACOLS search indicated that the veteran's address had 
changed to Prosperity Drive in June 2006. 

In May 2008 the AMC gave the veteran notice that a VA 
examination would be scheduled by the local VA medical 
facility; this notice was mailed to the address on [redacted] 
Street.  The veteran was present for the May 2008 VA 
examination.  The address for the veteran, according to the 
local VA medical facility where his examination was 
administered, was the [redacted] address.

In June 2008 the AMC sent the veteran a SSOC to the [redacted]
[redacted] address.  There are two copies of the June 2008 SSOC in 
the claims file, both addressed to [redacted], and 
neither with an indication that the notice was returned to 
sender.  

Unsure of the proper address for the veteran, or if the 
veteran had received a copy of the latest SSOC, the Board 
sought clarification of the veteran's address from his 
representative, the VFW, and confirmation that he had 
received the June 2008 SSOC.  The VFW replied in October 2008 
that it had contacted the veteran and he stated that he did 
not receive the June 2008 SSOC. 

After the Board remanded the case to the RO in April 2008, 
the RO was to issue a supplemental statement of the case to 
the veteran "at the latest address of record" if there was 
development of evidence pursuant to the remand. 38 C.F.R. 
§§ 19.30, 19.31(c).  The veteran was afforded a VA 
examination in May 2008, pursuant to the remand, and a SSOC 
was generated.  Due to use of multiple addresses in the 
claims file, the SSOC was not mailed to the latest address of 
record, and the case must be remanded so that the RO/AMC can 
reissue the SSOC to the veteran, and the veteran can be given 
further opportunity to respond. 

Accordingly, the case is REMANDED for the following action:

1.  Reissue the June 2008 supplemental 
statement of the case to the veteran at 
the address provided by the veteran's 
service representative in the October 
2008 informal hearing presentation ([redacted] 
[redacted], [redacted], [redacted], 
Alaska) or a more current address. 

2. Allow the veteran the option of 
responding to the SSOC within 60 days of 
its issuance.

3. If the veteran responds with 
actionable evidence or support, 
readjudicate the veteran's service-
connection claim.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be 
provided with a supplemental statement 
and afforded an opportunity to respond 
before the case is returned to the Board 
for further review. 
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).















	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


 Department of Veterans Affairs


